Title: To James Madison from George Johnston, 26 March 1807
From: Johnston, George
To: Madison, James



Sir,
Newyork 26th. March 1807

I had the honour on the 23d. instant of receiving from the Department of State, a Commission from the President of the United States, appointing me Consul for the port of Glasgow in Great Britain, the duties of which appointment I pledge myself to perform to the best of my ability, and with zeal & fidelity.
I inclose the Official Bond which the Law requires, in which I am joined by two respectable and wealthy Citizens.
It will require a few months to make my arrangements, and wind up my business here, a delay which I presume the government will have no objection to grant me.  I have the honour to be, with the greatest respect, Sir, Your most obedient & most humble Servant

Geo. Johnston

